DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/09/2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of a single species in the reply filed on 5/09/2022 is also acknowledged.  
The elected species read upon claims 1-11.  
Allowable Subject Matter
 The following claim 1 would be ALLOWABLE:

A compound having a structure represented by the following formula:

    PNG
    media_image1.png
    92
    213
    media_image1.png
    Greyscale

wherein: 
Q1 and Q2 are independently selected from N and CH;
wherein R10, when present, is selected from hydrogen and halogen;
Z1 is selected from N and CR2b;
wherein R2b, when present, is selected from hydrogen and halogen;
Z2 is selected from N and CR2c; 
wherein R2c, when present, is selected from hydrogen and halogen;
R1 is C1-C4 alkyl;
each of R2a, R2d, R3a and R3b are independently selected from hydrogen and halogen;
R4 is selected from halogen, -CN, -OH, C1-C4 alkyl, C1-C4 alkoxy, optionally substituted
    PNG
    media_image2.png
    66
    86
    media_image2.png
    Greyscale
, and -B(R12)3;
wherein each R12, when present, is independently halogen;
provided that when the compound has a structure represented by the formula:

    PNG
    media_image3.png
    113
    212
    media_image3.png
    Greyscale
, then R4 is optionally substituted
    PNG
    media_image2.png
    66
    86
    media_image2.png
    Greyscale
; 
provided that when the compound has the structure represented by the formula:

    PNG
    media_image4.png
    115
    213
    media_image4.png
    Greyscale
, then R4 is not halogen;
or a pharmaceutically acceptable salt thereof.

The proposed claim would be ALLOWABLE for the following reasons.
At the outset, the majority of prior art compounds all comprise the structure 
    PNG
    media_image3.png
    113
    212
    media_image3.png
    Greyscale
 wherein there is no obvious reason to formulate said compounds wherein R4 is -B(OR11)2, as required by the instant proviso.
As such, the closest prior art compounds include, for example, CAS RN 195452-55-2:
    PNG
    media_image5.png
    110
    289
    media_image5.png
    Greyscale
, entered into STN on 8/16/1997 and related compounds, all of which have similarly been excluded by proviso.  And considering that CAS RN 195452-55-2 and the related compounds are only described in STN, but are not identified as having any activity, there would have been no reason to modify said compounds to arrive as structurally related compounds of the instant invention.
Other prior art compounds include 
    PNG
    media_image6.png
    218
    319
    media_image6.png
    Greyscale
, taught by Chao et al (WO 2005/113511), which differs from the instantly claimed compounds in that the position equivalent to instantly claimed R2d in Chao et al is O-aryl and there is no obvious reason to modify said group in Chao et al to arrive at the instantly claimed compounds wherein R2d is a hydrogen or halogen.
For all the foregoing reasons, the proposed compounds are considered to be free of the art and non-obvious.  And since the compounds contain written support and are enabled, the proposed claim directed to said compounds would be ALLOWABLE.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  In particular, support cannot be found for the compounds having the following structure 
    PNG
    media_image1.png
    92
    213
    media_image1.png
    Greyscale
as instantly claimed.
  The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which notes that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.”  While the court recognizes that, “[i]n claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass” (Id.), it is also recognized that for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim and/or the genus must be sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (see Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555 (Fed. Cir. 1991)).  If a genus has substantial variance, the disclosure must present a sufficient number of representative species that encompass the genus in order to adequately describe the genus (i.e., the disclosure must describe a sufficient variety of species to reflect the variation within that genus).  See MPEP § 2163.  Otherwise, as stated by the court in Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company (Fed. Cir. 2010), “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.”
In the instant case, it is evident that the genus of compounds embraced by the following structure 
    PNG
    media_image1.png
    92
    213
    media_image1.png
    Greyscale
has substantial variance, embracing structurally unrelated compounds such as 
    PNG
    media_image7.png
    107
    270
    media_image7.png
    Greyscale
 and  
    PNG
    media_image8.png
    136
    381
    media_image8.png
    Greyscale
, as well as countless variants thereof.  Yet, the instant Specification discloses only five (5) compound species within the claimed genus:

    PNG
    media_image9.png
    106
    235
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    156
    496
    media_image10.png
    Greyscale

While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic.  For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d 1008 (Fed. Cir. 1989).  In the instant case, it is similarly determined that the disclosure of five structurally related compounds does not adequately describe a subgenus embracing thousands of additional compound species bearing little to no structural relationship with those five disclosed compounds.  That is, the Specification does not disclose a sufficient variety of species to reflect the extreme variance in the genus.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
As such, claims 1-9 and 11 are rejected.
Claim Objections

Claim 10 is objected to as depending from a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611